Name: Regulation (EEC) No 807/73 of the Commission of 23 March 1973 amending Regulation (EEC) No 1698/70 in order to align the provisions thereof on the accompanying documents introduced for wine by Regulation (EEC) No 1769/72
 Type: Regulation
 Subject Matter: tariff policy;  food technology;  beverages and sugar;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31973R0807Regulation (EEC) No 807/73 of the Commission of 23 March 1973 amending Regulation (EEC) No 1698/70 in order to align the provisions thereof on the accompanying documents introduced for wine by Regulation (EEC) No 1769/72 Official Journal L 078 , 27/03/1973 P. 0009 - 0009 Finnish special edition: Chapter 3 Volume 5 P. 0114 Greek special edition: Chapter 03 Volume 9 P. 0113 Swedish special edition: Chapter 3 Volume 5 P. 0114 Spanish special edition: Chapter 03 Volume 6 P. 0229 Portuguese special edition Chapter 03 Volume 6 P. 0229 REGULATION (EEC) No 807/73 OF THE COMMISSION of 23 March 1973 amending Regulation (EEC) No 1698/70 in order to align the provisions thereof on the accompanying documents introduced for wine by Regulation (EEC) No 1769/72 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 817/70 (1) of 28 April 1970 laying down special provisions relating to quality wines produced in specified regions, as last amended by Regulation (EEC) No 2680/72 (2), and in particular Article 5 (3) thereof; Whereas the second subparagraph of Article 5 (2) gives authorization, subject to certain conditions, for the processing of grapes and grape musts to obtain quality wines psr to take place outside the specified region in question; Whereas adequate provision for the control of those products was made by Article 4 of Commission Regulation (EEC) No 1698/70 (3) of 25 August 1970 on certain derogations concerning the production of quality wines in specified regions; Whereas the control provisions of Commission Regulation (EEC) No 1769/72 (4) of 26 July 1972 drawing up accompanying documents and determining the obligations of wine producers and traders other than retailers, as last amended by Regulation (EEC) No 198/73 (5), are at least as effective ; whereas Article 4 of Regulation (EEC) No 1698/70 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wines; HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EEC) No 1698/70 is replaced by the following: "Until the appropriate Community provisions are adopted, Member States shall take the necessary measures to ensure control of the making of wine from the grapes and musts referred to in Article 1." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 99, 5.5.1970, p. 1. (2)OJ No L 289, 27.12.1972, p. 1. (3)OJ No L 190, 26.8.1970, p. 4. (4)OJ No L 191, 21.8.1972, p. 1. (5)OJ No L 23, 29.1.1973, p. 3.